DETAILED ACTION
This Office Action is responsive to application number 17/448,416 ERGONOMIC TOILET SEAT APPARATUS AND ASSEMBLY, filed on 9/22/2021. Claims 1-10 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kirschner et al. (WO 2010/142368 A2).
Regarding claim 1 Kirschner shows a toilet seat comprising a front portion (at 6; Fig. 1c) with a front end portion (77) and a rear portion (at 3) with a rear end portion (100), with the toilet seat further defining a relief area (at 4), in an intermediate portion (at 22) thereof, that is lower in height than a height of the front end portion and a height of the rear end portion (Fig. 1C). 
Regarding claim 2 Kirschner shows the toilet seat of claim 1, further defining a rear rise (at 44) extending upwards, at an angle, from the relief area to the rear end portion (Fig. 1C).
Regarding claim 7 Kirschner shows the toilet seat of claim 1, wherein the front end portion is lower in height than the rear end portion (Fig. 1C).
Regarding claim 8 Kirschner shows the toilet seat of claim 1, wherein the relief area is positioned between the front end portion and the rear end portion such that the relief area is configured to support a lower pelvis of a user (Fig. 2).
Regarding claim 9 Kirschner shows a toilet seat assembly comprising:  a toilet seat (2) comprising a front portion (at 6; Fig. 1c) with a front end portion (77) and a rear portion (at 3) with a rear end portion (100), with the toilet seat further defining a relief area (at 4), in an intermediate portion (at 22) thereof, that is lower in height than a height of the front end portion and a height of the rear end portion (Fig. 1C),; and a toilet lid (8; Fig. 9) configured to support a lower back of a user (capable of; Fig. 9).  
Regarding claim 10 Kirschner shows the toilet seat assembly of claim 9, wherein a top surface and a bottom surface of the toilet lid are non-planar (Fig. 9).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirschner et al. (WO 2010/142368 A2).
Regarding claim 3 Kirschner shows the toilet seat of claim 2, and does not specifically details the degree of the angle is between approximately 10-18 degrees.  However, Kirschner suggests that the angle of the thigh to the horizontal (which may be similar to the angle of the front section for some users) to be about 10 degrees (page 21).  Because the front angle appears to be somewhat less than the rear angle it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kirschner to include the angle to be about 10 degrees and somewhat greater for the purpose of providing proper hip support and ergonomic design as shown by Kirschner.
Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirschner et al. (WO 2010/142368 A2) in view of McAuliffe (US 906,053).
 Regarding claim 4 Kirschner shows the toilet seat of claim 2, wherein the toilet seat comprises an upper surface that tapers downwardly from the front portion to the relief area (Fig. 1C) but fails to show the upper surface that is substantially horizontally disposed at the front portion.  However, McAuliffe shows a similar ergonomic toilet seat with an upper surface that is substantially horizontally disposed at the front portion (near D; Fig. 2).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kirschner to include a substantially horizontally disposed front portion for the purpose of leg comfort of the user as shown by McAuliffe.
 Regarding claim 5 Kirschner shows the toilet seat of claim 1, wherein the toilet seat comprises an upper surface that tapers downwardly from the front portion to the relief area (Fig. 1C) but fails to show the upper surface that is substantially horizontally disposed at the front portion.  However, McAuliffe shows a similar ergonomic toilet seat with an upper surface that is substantially horizontally disposed at the front portion (near D; Fig. 2).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kirschner to include a substantially horizontally disposed front portion for the purpose of leg comfort of the user as shown by McAuliffe.
Regarding claim 6 Kirschner shows the toilet seat of claim 5, wherein the upper surface at front portion is between approximately 25 to 50 millimeters higher (page 2; 40mm to 60mm; which has overlapping range)  than the upper surface at the relief area such that the front portion is thicker than a portion of the toilet seat the corresponds to the relief area.
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hoffman (US 2,379,400) shows a similar ergonomic  toilet seat.  Sharon et al. (US Pub. 2021/0244243) shows an ergonomic toilet seat with a lid with backrest.  Bakmadzhyan et al. (US Pub. 2009/0019629) shows the general state of the art of an ergonomic toilet seat. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163. The examiner can normally be reached Monday thru Thursday, 9:30 AM to 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID ANGWIN can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        7/27/2022